Citation Nr: 0710447	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-11 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
pedis.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).

3.  Entitlement to a disability rating for PTSD in excess of 
30 percent prior to February 28, 2001.  

4.  Entitlement to a disability rating for PTSD in excess of 
50 percent from February 28, 2001.

5.  Entitlement to an increased disability rating or 
residuals of a wound of the left leg, currently rated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  

At a November 2006 Board hearing, the veteran indicated that 
he is seeking service connection for a left knee disorder, 
claimed as secondary to his service-connected left leg wound 
residuals.  This matter is referred to the RO for appropriate 
action.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below, and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
November 1985 rating decision denying service connection for 
tinea pedis, nor with an October 1996 rating decision denying 
reopening of a claim for service connection for tinea pedis.

2.  Since the October 1996 rating decision, the veteran has 
provided testimony that a rash on his feet began during 
combat service and continued after service.

3.  A rash developed on the veteran's feet during his combat 
service in Vietnam.

4.  The veteran has bilateral tinea pedis that was diagnosed 
after service.

5.  From September 21, 1999, to March 14, 2003, the veteran's 
PTSD was manifested by difficulty in maintaining work 
relationships, but without more serious manifestations such 
as obsessional rituals or deficiencies in family relations.

6.  From March 14, 2003, the veteran's PTSD has been 
manifested by occupational and social impairment, with 
deficiencies in most areas, including difficulty adapting to 
a work setting; but without more severe symptoms, such as 
delusions, disorientation, or gross impairment in thought 
processes.

7.  A wound of the left leg is manifested by residual 
moderate muscle injury that does not rise to the level of 
moderately severe muscle injury.




CONCLUSIONS OF LAW

1.  The November 1985 and October 1996 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since October 
1996; the claim for service connection for tinea pedis is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  Tinea pedis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  From September 21, 1999, to March 14, 2003, the 
manifestations of the veteran's PTSD met the criteria for a 
disability rating of 50 percent, but no higher.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7 
and 4.130, Diagnostic Code 9411 (2006).

5.  From March 14, 2003, the manifestations of the veteran's 
PTSD meet the criteria for a disability rating of 70 percent, 
but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including §§ 4.7 and 4.130, Diagnostic Code 9411.

6.  The residual muscle injury from a left leg wound does not 
meet the criteria for a disability rating in excess of 10 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including §§ 4.7, 4.56, and 4.73, Diagnostic Code 5312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In this case, the RO issued the veteran VCAA notices in March 
2001, August 2001, February 2002, September 2003, August 
2004, and March 2006.  Those notices informed the veteran of 
the type of information and evidence that was needed to 
substantiate claims for service connection, and of the type 
of evidence necessary to establish disability ratings and 
effective dates.  For the claims that the Board is deciding 
at this time, VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  The veteran has had a meaningful opportunity to 
participate in the processing of his claims.  The Board finds 
that VA has adequately fulfilled its duties under the VCAA.  
To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless error that would not reasonably affect the 
outcome of the veteran's claims.

Tinea Pedis

The veteran first sought service connection for a condition 
affecting the skin of his feet in a June 1985 claim.  In a 
November 1985 rating decision, the RO denied service 
connection for tinea pedis of both feet.  A rating decision 
becomes final when a claimant does not file a notice of 
disagreement (NOD) within one year after a decision is 
issued.  38 U.S.C.A. § 7105.  The veteran did not file an NOD 
with the November 1985 rating decision, and that decision 
became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In July 1996, the veteran again sought service connection for 
a foot condition.  In an October 1996 rating decision, the RO 
denied the veteran's request to reopen a claim for service 
connection for tinea pedis, finding that new and material 
evidence had not been submitted.  The veteran wrote, in 
November 1996, to a United States Senator from his state, 
asking that the senator look into VA's denial of his claims, 
including a claim for service connection for tinea pedis.  
The veteran did not, however, submit to VA any NOD with the 
October 1996 rating decision.  Therefore, the October 1996 
rating decision became final.  In December 1996, the RO 
issued another rating decision, again denying reopening of a 
claim for service connection for tinea pedis.  The cover 
letter the RO sent to the veteran with the December 1996 
rating decision, however, referred only to a claim for 
service connection for peripheral neuropathy, and did not 
mention the tinea pedis claim.  It is not clear whether VA 
properly notified the veteran of the December 1996 rating 
decision with respect to tinea pedis.  Therefore, that 
decision did not become a final decision.

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
claim for service connection for tinea pedis was the October 
1996 rating decision.  The Board will consider whether new 
and material evidence has been submitted since that decision.

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted a claim to reopen the claim 
for service connection for tinea pedis in June 2004.  The 
revised regulation applies to that claim.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The evidence that was associated with the veteran's claims 
file in October 1996 included the veteran's claims, and 
medical records from service, VA, and private sources.  The 
veteran indicated that he was seeking service connection for 
a skin disorder that affected both feet.  Medical history and 
medical examination reports from November 1968, when the 
veteran entered service, do not show any disorders of the 
skin or of the feet.  Notes from outpatient treatment during 
service do not reflect any treatment for problems affecting 
the skin or the feet.  No disorder of the skin or of the feet 
was noted on the report of the September 1970 examination for 
separation from service.

In June and July 1985, the veteran had VA outpatient 
treatment for peeling skin and irritation on his feet.  He 
indicated that these symptoms occurred every summer.  The 
treating physician's impression was tinea pedis.  In August 
and September 1985, the veteran saw a private physician for 
the skin disorder on his feet.  The treatment notes reflected 
that he had blisters and dry, scaly areas on his feet.  VA 
outpatient treatment notes from August 1996 reflect the 
veteran's report of a skin disorder on his feet.

The evidence that has been added to the veteran's claims file 
since October 1996 includes VA medical records, and 
statements from the veteran, including testimony at the 
November 2006 Board hearing.  The veteran stated that he had 
received VA treatment for a skin disorder on his feet.  VA 
outpatient treatment notes from September 1998 indicated that 
both of the veteran's feet had scaling of the plantar 
aspects, with interdigital scaling typical of tinea pedis.  
Subsequent records show ongoing treatment for that disorder.

At his November 2006 hearing, the veteran reported that he 
noticed a rash on his feet during his combat service in 
Vietnam.  He stated that, during his service in Vietnam, his 
feet frequently got wet, and remained wet much of the time, 
from walking through wet areas such as rice paddies.  He 
indicated that his service separation examination was brief, 
and that he did not remove his shoes and socks for that 
examination.  He related that the rash on his feet continued 
after service and through the present.

The evidence in the file in October 1996 did not include 
evidence that a rash on the veteran's feet began in service 
and continued after service.  The veteran's 2006 hearing 
testimony relates to the unestablished fact of incurrence 
during service of a skin disorder on the feet.  The veteran's 
account is credible, and raises a reasonable possibility of 
substantiating his claim for service connection for tinnitus.  
The hearing testimony constitutes evidence that is new and 
material to the claim.  The Board therefore grants reopening 
of the claim.

In considering the reopened claim on its merits, the Board 
notes the veteran's report that a rash on his feet began 
during service.  The service medical records, including the 
service separation examination, do not document a rash on the 
feet.  The veteran's service separation document shows that 
he served in the infantry in Vietnam from September 1969 to 
September 1970, and that he was awarded a Combat Infantryman 
Badge and a Purple Heart.  That record establishes that the 
veteran engaged in combat with the enemy.  In the case of a 
veteran who engaged in combat with the enemy, VA shall accept 
lay evidence as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by that combat service.  38 U.S.C.A. § 1154(b).  
The Board accepts the veteran's account that a rash on his 
feet began during his combat service.  Medical records show 
ongoing tinea pedis.  The record supports service connection 
for the tinea pedis.

PTSD

In July 1996, the veteran submitted a claim for service 
connection for PTSD.  The RO denied that claim in an October 
1996 rating decision.  On June 4, 1999, the veteran again 
submitted a claim for service connection for PTSD.  In a 
August 1999 rating decision, the granted service connection 
for PTSD, effective June 4, 1999, and assigned a 10 percent 
rating for that disability.  In October 1999, the veteran 
requested an increased rating for PTSD.  In support of his 
claim for an increased rating, he submitted records of VA 
outpatient mental health treatment on September 21, 1999.

In a June 2000 rating decision, the RO increased the rating 
for the veteran's PTSD from 10 percent to 30 percent, 
effective September 21, 1999.  On February 28, 2001, the RO 
received from the veteran an NOD with June 2000 rating 
decision, stating that his PTSD rating should be higher. In 
an April 2001 rating decision, the RO increased the rating 
for PTSD from 30 percent to 50 percent, effective February 
28, 2001.  Therefore, the issues on appeal are entitlement to 
a rating in excess of 30 percent from September 21, 1999, and 
entitlement to a rating in excess of 50 percent from February 
28, 2001.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision, the criteria 

for ratings of 30 percent or higher for mental disorders, 
including PTSD, are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  ..................... 100 
percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ............................ 50 
percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

38 C.F.R. § 4.130.

The veteran has received VA treatment for PTSD from 1999 
forward.  He has reported working for the postal service, 
beginning soon after service.  He is married 
and has grown children.  In VA mental health outpatient 
treatment in February 1999, the veteran reported that he had 
some stress at work.  In May 1999, he indicated that he had 
combat-related nightmares about two times a week.  
He indicated that he felt irritable, and that he avoided 
confrontations with a difficult supervisor at work.  

In June 1999, the veteran reported irritability, anger, and 
feelings of detachment from others.  He indicated that he was 
only able to work because he worked by himself as a carrier.  
The treating psychologist found that the veteran had 
occupational and social impairment with reduced reliability 
and productivity due to nearly continuous panic or 
depression.  The psychologist indicated that the veteran had 
difficulty establishing and maintaining effective work and 
social relationships.

On VA examination in July 1999, the veteran indicated that he 
worked, interacted with his family, and was active in his 
church.  He reported that he had flashbacks of Vietnam 
experiences about five times a month, and nightmares about 
Vietnam experiences about three times a month.  He indicated 
that he felt irritable at work.  He stated that he was 
hypervigilant, and had an exaggerated startle response.  He 
related that he was not on medication for his PTSD symptoms.  
He reported that he was able to perform his job well.  He 
stated that his had mood had worsened intermittently.  He 
indicated that he did not have panic attacks.  The examiner 
more that the veteran's occupational and domestic situations 
were stable.  The examiner indicated that the Global 
Assessment of Functioning (GAF) score for the veteran was in 
the 80s.

In a September 21, 1999, session with his treating VA 
psychologist, the veteran reported anxiety, depression, 
nightmares, and severe problems sleeping.  He stated that 
pains from a leg wound incurred in Vietnam served as an 
hourly, nearly constant reminder of traumatic experiences in 
Vietnam.  The treating psychologist noted that the veteran 
had near continuous depression and anxiety affecting his 
ability to function effectively and appropriately.  The 
psychologist found that the veteran had disturbances of 
motivation and mood, difficulty in establishing or 
maintaining effective work or social relationships, and 
impairment of short and long term memory when he was anxious 
or depressed.  The psychologist indicated that the veteran 
would be started on medication for his PTSD.

On VA examination in January 2000, the veteran reported 
having insomnia, irritability, hypervigilance, problems with 
anger, and a tendency to avoid being around people.  He 
indicated that he tried to avoid being aggressive.  He 
related that he always felt tense and anxious, and that he 
had panic attacks.  The examiner assigned a GAF score of 65.  

In VA mental health outpatient treatment in January 2000, the 
veteran indicated that it was hard for him to stand the 
stress of working inside before he went on his route.  In May 
2000, he indicated that he felt irritable and angry while 
working inside, and less so while delivering mail.  The 
treating psychologist noted that the veteran had problems 
with memory and concentration when he was anxious.  The 
psychologist assigned a GAF score of 51.  In October 2000, 
the treating psychologist indicated that the veteran was 
incapacitated from working for four days, due to PTSD stress.

In January 2001, the treating psychologist assigned a GAF 
score of 55.  In February 2001, the veteran stated that his 
leg pain continued to be a daily and sometimes hourly 
reminder of his combat trauma.  He indicated that he was 
sometimes unable to tolerate the stress of dealing with 
supervisors.  The treating psychologist assigned a GAF score 
of 49.  In April 2001, the treating psychologist assigned a 
GAF score of 55.  

On VA examination in April 2001, the veteran reported that 
his left leg wound was a constant reminder of his Vietnam 
experiences.  He stated that he had periods of panic when he 
sweated and his heart raced.  He indicated that he was 
irritable, and lost his temper at work.  He related an 
incident in which coworkers intervened when he moved toward a 
supervisor in anger.  He reported having paranoid feelings at 
work.  He stated that his insomnia had worsened.  The 
examiner found that the veteran's occupational and social 
functioning were at times considerably impaired.

In June 2001, the veteran's treating psychologist assigned a 
GAF score of 50.  In October 2001, the psychologist indicated 
that the veteran's PTSD produced sleep deprivation, severe 
anxiety, and multiple panic attacks per week.  The 
psychologist noted that the veteran was irritable and angry, 
and had physiological reactions to thoughts of his traumatic 
experiences.

In February 2002, the veteran reported daily difficulty in 
coping with stress at work.  The psychologist noted that the 
veteran's memory, concentration, and comprehension were 
affected by PTSD daily.  The psychologist assigned a GAF 
score of 45.  In June 2002, the veteran reported feeling 
worse, with more nightmares and less sleep.  In October 2002, 
the veteran reported daily intrusive symptoms.  The 
psychologist found that the veteran's memory, concentration, 
and, at times, comprehension were affected by his PTSD 
symptoms.

In February 2003, the veteran reported ongoing PTSD symptoms, 
described by the psychologist as considerable to severe.  The 
psychologist assigned a GAF score of 49.  

A VA clinical record dated March 14, 2003, shows that the 
veteran reported worsening PTSD symptoms, with more 
restriction on his ability to function.  The treating 
psychologist found that the veteran's memory, concentration, 
comprehension, and, at times, judgment were affected by PTSD 
symptoms on a daily basis.  The psychologist found that the 
veteran had deficiencies in work and family functioning, with 
near continuous panic and depression affecting his ability to 
function appropriately or effectively.  The psychologist 
noted that the veteran was easy to provoke, and had suicidal 
and homicidal thoughts when provoked.  The psychologist 
assigned a GAF score or 45.  In November 2003, the 
psychologist noted that the veteran's PTSD symptoms had 
increased to a severe level.

In November 2003, the veteran's wife wrote that the veteran's 
PTSD symptoms had worsened in recent months.  She noted that 
he did not want to interact with family members, and he had 
trouble remembering things.

In May 2004, the veteran's treating psychologist stated that 
the veteran's anger, anxiety, intrusive thoughts, and 
flashbacks had forced him to retire from his employment with 
the postal service.  The psychologist indicated that the 
veteran's PTSD was chronic, severe, totally disabling, and 
caused him to be unemployable.

On VA examination in May 2006, the veteran reported that he 
had retired from the postal service.  He indicated that he 
had left work due to increasing stress and pressure, and the 
feeling that he was going to do something to harm some of his 
co-workers or supervisors.  The veteran indicated that he had 
nightmares and difficulty sleeping.  He stated that he was 
irritable, and tended to withdraw and isolate himself from 
others.  He related that he was anxious and hypervigilant, 
and that he constantly checked the door and locks of his home 
at night.  The examiner found that the veteran had ongoing 
PTSD of worsened severity.  The examiner assigned a GAF score 
of 45.

In the November 2006 hearing, the veteran reported that he 
avoided public places and interaction with people.  He 
indicated that he was sometimes argumentative and irritable 
in his interactions at home.  He related one incident at work 
in which he lost control and wanted to attack and kill a 
supervisor, but was stopped by another person who was 
present.

In 1999, the veteran told treating practitioners that his 
PTSD interfered with his functioning at work.  On September 
21, 1999, his psychologist found that his PTSD symptoms made 
it difficult for him to establish or maintain effective work 
or social relationships.  There was impairment of short and 
long term memory.  Subsequent medical reports dated from 2000 
through 2002 refer to multiple panic attacks every week.  
Based on a review of these records, the Board believes that 
the veteran's PTSD disability picture more nearly 
approximated the criteria for a 50 percent rating for PTSD 
from September 21, 1999.  The evidence shows occupational and 
social impairment with reduced reliability and productivity.  
Although not all symptoms listed for a 50 percent rating were 
demonstrated, the increased anxiety, depression, panic 
attacks, memory problems, and difficulty establishing and 
maintaining effective work and social relationships would 
appear to paint an overall PTSD disability picture more 
nearly approximating the 50 percent criteria.  

The evidence does not, however, suggest that the PTSD 
disability met the criteria for a rating in excess of 50 
percent until March 14, 2003.  The clinical findings as of 
March 14, 2003, are consistent with the criteria for a 70 
percent rating.  Suicidal ideation was reported as well as 
obsessional rituals.  There was evidence of continuous panic 
and depression affecting his ability to function 
appropriately or effectively.  Overall, the record supports a 
70 percent rating from March 14, 2003, the date of the 
treatment note.

The evidence does not show PTSD manifestations consistent 
with a 100 percent rating.  The veteran has not been noted to 
have symptoms such as impairment of thought processes or 
communication, delusions, hallucinations, grossly 
inappropriate behavior, persistent danger of hurting himself 
or others, intermittent inability to perform activities of 
daily living, disorientation, or memory loss for the names of 
his close relatives, his own occupation, or his own name.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The veteran has not been 
hospitalized for his PTSD.  The veteran has indicated that 
his PTSD symptoms contributed to his decision to retire from 
his employment.  The effect of his PTSD on his ability to 
hold employment does not appear to have interfered with his 
employment beyond the degree contemplated in the criteria for 
50 and 70 percent ratings for PTSD.  Therefore, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Left Leg Wound Residuals

During service, the veteran sustained a punji stick wound to 
his left lower leg.  VA established service connection for 
residuals of that wound.  The RO granted service connection 
for disability residual to the wound, and has evaluated the 
disability as a muscle injury.  The veteran has asserted that 
his muscle injury has led to problems with his left knee; and 
the claims file contains medical opinion supporting a link 
between the muscle injury and knee problems.  The Board has 
referred this issue to the RO as a claim for service 
connection for a left knee disorder, claimed as secondary to 
the service-connected wound.  In this decision, the Board 
will address the veteran's appeal for an increased rating for 
muscle disability.  The Board will not address the evidence 
regarding the left knee, as the RO has not yet acted on that 
issue.

The RO has rated the muscle injury residuals of the wound 
under the provisions of 38 C.F.R. §§ 4.56 and 4.73, 
Diagnostic Code 5312.   The regulations at 38 C.F.R. 
§ 4.56(d) explain how disabilities from muscle injuries are 
classified as slight, moderate, moderately severe, or severe.  
The evaluation of muscle injuries takes into consideration 
the presence of any cardinal signs and symptoms of muscle 
disability, which include loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Injury of Muscle Group XII, in the leg and foot, 
is rated as 0 percent if slight, 10 percent if moderate, 20 
percent if moderately severe, and 30 percent if severe.  
38 C.F.R. § 4.73, Diagnostic Code 5312.

The veteran's service medical records show that the veteran 
sustained the punji stick wound to his left leg in July 1970.  
He was treated at a field hospital.  The wound was debrided, 
and he was placed on bed rest.  The dressing was changed two 
days later.  Delayed primary closure of the wound, by 
suturing, was performed five days after the wound occurred.  
Two weeks after the wound occurred, an examiner found that 
the wound was well healed.  The sutures were removed, and the 
veteran was placed on light duty for one week.  Subsequent 
service medical records, including the separation 
examination, do not address the condition of the wound site.

On VA examination in March 1974, the veteran reported having 
pains in his left leg.  The examiner noted a four centimeter 
vertical surgical scar on the anterior aspect of the middle 
third of the left leg.  The scar was nontender and 
nonadherent.  There was no calf tenderness.  On VA 
examination in May 1975, the veteran indicated that his left 
leg bothered him at the wound site.  He indicated that he had 
intermittent pain, aggravated by walking.  The examiner found 
no atrophy of the left calf.  There was a six centimeter 
scar, which was flexible, without tenderness or adhesion.  X-
rays of the left tibia and knee showed no abnormality.

Notes from VA outpatient mental health treatment in the late 
1990s and early 2000s reflect the veteran's reports that near 
constant pain at his left leg wound site served as a reminder 
of his traumatic experiences in Vietnam.

On VA examination in March 2001, the veteran reported pain in 
his left lower leg with walking.  The examiner found no 
atrophy of the left calf.  The scar on the leg was well 
healed.  The left lower leg had good motor function, with 
good ankle dorsiflexion and big toe extension.

On VA examination in October 2003, the veteran reported pain 
in his left lower leg with walking.  He stated that he 
sometimes took nonprescription medication for the pain.  He 
indicated that, because of the leg pain, he had to change 
from walking to driving on his postal routes.  The examiner 
noted a scar that was three centimeters long and almost not 
detectable.  On palpation, the examiner found a very small 
fascial defect, but no apparent defect in the underlying 
muscle.  There was some weakness of the anterior tibia, 
measuring 4/5 on manual motor testing.  Strength in the 
gastroc soleus and extensor digitorum were 5/5.  The examiner 
concluded that injury of the left tibialis muscle belly had 
caused slight weakness of dorsiflexion of the foot.  The 
examiner indicated that it was likely that the muscle 
weakness altered the mechanics of the left lower extremity.

In the November 2006 hearing, the veteran related that he had 
pain and discomfort in his left lower leg.  He stated that he 
limped, favoring the wounded leg.

The injury the veteran sustained in service was a penetrating 
wound that was debrided.  There was no prolonged infection.  
The veteran had hospital treatment for two weeks.  He has 
consistently reported pain in the leg.  Examination has shown 
some weakness of an effected muscle, and a small fascial 
defect, but no muscle defect.  Overall, the type of injury, 
history and complaint, and objective findings with respect to 
the veteran's leg wound are more consistent with the criteria 
for a moderate muscle injury than those for a moderately 
severe muscle injury.  The preponderance of the evidence is 
against an increase above the current 10 percent rating for 
the muscle injury.

The veteran has not had post-service hospitalization for his 
left leg wound residuals.  He reported that in his work he 
changed from walking mail routes to driving mail routes.  
That effect on his work, however, does not rise to the level 
of marked interference with employment.  The regular rating 
criteria adequately and appropriately address the residual 
manifestations of the veteran's left leg wounds.  It is not 
necessary to refer the issue of the rating for the veteran's 
left leg for consideration of an extraschedular rating.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinea pedis, 
and service connection for tinea pedis is warranted.  
Entitlement to a 50 percent rating for PTSD from September 
21, 1999, to March 14, 2003, is warranted.  Entitlement to a 
70 percent rating for PTSD from March 14, 2003, is warranted.  
To this extent, the appeal is granted, subject to applicable 
laws and regulations governing payment of VA benefits. 

Entitlement to a rating in excess of 10 percent for residuals 
of a wound of the left leg is not warranted.  To that extent, 
the appeal is denied. 


REMAND

The veteran contends that his hypertension developed as a 
result of his service-connected PTSD.  Service connection may 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

Records of medical treatment of the veteran reflect that he 
was on medication for hypertension from as early as 1997.  
Medical and mental health care professionals have provided 
differing opinions as to the likelihood that the veteran's 
hypertension is proximately due to or the result of his PTSD.  
Although a VA physician has reviewed the veteran's claims 
file and provided an opinion, the physician provided little 
explanation of the reasons for his opinion.  Therefore, the 
Board will REMAND the issue for a new examination of the 
veteran, review of the claims file, and opinion.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a VA  examination to address the likely 
etiology of any current disability.  The 
examiner must be provided with the 
veteran's claims file for review.  The 
examiner must thoroughly review the claims 
file, including all pertinent medical 
literature, studies, and other opinions of 
record.  After reviewing the file and 
examining the veteran, reviewing the 
claims file, the examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's 
hypertension is proximately due to or the 
result of his PTSD, or has been aggravated 
by his PTSD.

2.  Thereafter, the RO should again review 
the case to determine whether service 
connection for hypertension can be 
granted.  The RO's review should include 
consideration of secondary service 
connection, including by aggravation.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the case 
and afford the veteran and his 
representative an opportunity for review.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


